 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                     Case No. 16cr2688-JAH
10
                        Plaintiff,                 ORDER AMENDING EXHIBIT 2
11
           v.                                      OF AMENDED JUDGMENT
12                                                 RESTITUTION ORDER
     DAVID ALDRICH,
13
                        Defendant.
14
15        The United States filed a Motion to Amend Exhibit 2 of the Amended
16 Judgment Restitution Order to Reflect the Judgment. Doc. No. 37. The Amended
17 Exhibit 2 correctly reflects the $11,738,168 judgment of restitution. Accordingly,
18        IT IS HEREBY ORDERED:
19        1.     The United States’ Motion to Amend Exhibit 2 of the Amended
20 Judgment Restitution Order is GRANTED.
21        2.     Amended Exhibit 2 supersedes and is entered in place of Exhibit 2
22 included as part of the Amended Judgment Restitution Order [Doc. No. 25 at 6].
23        3.     The Judgment shall, in all other respects, remain the same and conform
24 to the Amended Judgment entered on April 12, 2017.
25        IT IS SO ORDERED.
26
27 DATED: November 15, 2019
28                                               HON. JOHN A. HOUSTON
                                                 UNITED STATES DISTRICT JUDGE
